Title: From Alexander Hamilton to James McHenry, 12 March 1800
From: Hamilton, Alexander
To: McHenry, James

New York March 12th 1800
Sir
In reviewing your letter of February 27 I am doubtful as to the meaning of the following paragraph contained therein “With respect to the vacancies occasioned by the Staff appointments and other causes it is most likely it will be thought expedient to suspend filling them for the present.”
I would wish to be informed whether it is your meaning that the vacancies occasioned by different circumstances, are not to be immediately filled, by those officers next in relative rank in regular succession, or only that the ultimate vacancies after such succession are not to be filled by new appointments. If the former it appears to me inexpedient as tending to injure and dissatisfy the officers entitled to promotion. If however the latter is your meaning there appears to be no immediate objection but I wish for an explanation on the subject as a guide in the orders which I am about to issue
With great respect
Secretary of War

